     Case 2:19-cv-10353-FMO-AS Document 17 Filed 09/15/20 Page 1 of 2 Page ID #:96




 1 WILLIAM M. SHERNOFF #38856
     TRAVIS M. CORBY #268633
 2
     LERAE S. ETTIENNE #329939
 3
     SHERNOFF BIDART ECHEVERRIA LLP
 4   600 South Indian Hill Boulevard
 5   Claremont, California 91711
 6   Phone:     (310) 246‐0503                                                 JS-6
     Facsimile: (310) 246‐0380
 7
 8
     Attorneys for Plaintiff
 9
10
11                            UNITED STATES DISTRICT COURT
12
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14
15      SONNY ASTANI, an individual                  Case No. 2:19‐cv‐10353‐FMO‐AS
16
                 Plaintiff,
17                                                   ORDER ON STIPULATION [16]
                                                     TO DISMISS ACTION WITH
18                                                   PREJUDICE
           vs.
19
20      NAVIGATORS SPECIALTY                         Date Action Filed: 10/28/19
        INSURANCE COMPANY, and                       Trial Date: 4/19/21
21
        DOES 1 through 50, Inclusive,
22
23
                 Defendants.
24
25
26
27
28

                                                   ‐1‐
                                STIPULATION TO DISMISS ACTION WITH PREJUDICE
     Case 2:19-cv-10353-FMO-AS Document 17 Filed 09/15/20 Page 2 of 2 Page ID #:97




 1 Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that above‐
 2 referenced action shall be dismissed in its entirety, with prejudice, as to all
 3 parties. The parties are to bear their own respective attorneys’ fees and costs
 4
 5 It is so ordered.
 6
 7 DATED: September 15, 2020                           /s/ Fernando M. Olguin
 8                                                 UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                ‐2‐
                             STIPULATION TO DISMISS ACTION WITH PREJUDICE
